DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1-4, 7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judic (US 5,358,308).
Regarding Claim 1, Judic discloses a seat comprised of a vehicle structure-side securing element 10 which is connectable to a vehicle structure 11; a seat-side securing element 12 (seat frame) which is connectable to the vehicle seat; and an asymmetrically acting height adjustment device (links 14-20) by which the seat-side securing element is coupled to the vehicle structure-side securing element such that the seat-side securing element is tiltable about a transverse axis (compare Figs. 1, 2 and 4).
Regarding Claim 2, the height adjustment device comprises a multiple-bar linkage T with at least one crank which couples together the vehicle structure-side securing element and the seat-side securing element.
Regarding Claim 3, the crank T of the height adjustment device is arranged between the vehicle structure- side securing element 10 and a front area of the seat-side securing element 12, and the two securing elements are displaceable relative to each other in their rear area (vertically displaceable).
Regarding Claims 4 and 9, compare Figs 3 and 4 to see length displacement of seat securing element 12.
Regarding Claim 7, the adjustments are made via a drive mechanism (see column 3, lines 59-63).
Regarding Claims 10-12, Judic discloses a motor vehicle with a seat part 22; a backrest 13 which is attached to the seat part and is movable out of a substantially upright sitting position into a resting or reclining position; and a .

Allowable Subject Matter
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612